EXHIBIT 10.1







HEPALIFE TECHNOLOGIES, INC.

Suite 216 – 1628 West 1st Avenue

Vancouver, BC, V6J 1G1




   August 1, 2006




Frank Menzler

64 Gregory Street

Marblehead, MA 01945




Re: Employment Agreement




Dear Frank:




This letter sets forth the terms and conditions of your employment by the
HepaLife Technologies, Inc. (the “Company").




1. Position and Duties.




You shall be employed by the Company as its President and Chief Executive
Officer; in performance of your duties, you shall be subject to the direction
of, and be reporting directly to, the Company's Board of Directors (the
"Board"); provided that, if requested by the Board, you will immediately resign
as an officer of the Company. You shall be available to travel as the needs of
the business require. You agree to exclusively devote your full business time,
energy and skill to the duties assigned to you by the Board.




2. At-Will Employment.




Until such time that you receive a valid Green Card authorization in the United
States, this employment agreement may be terminated by either party ‘at-will” -
with or without cause - by providing 90 days advance notice to the end of a
calendar quarter. Upon receipt of a valid Green Card authorization, anything
herein to the contrary notwithstanding, your employment with and by the Company
is “at-will employment” and may be terminated by you or the Company at any time,
with or without cause, and for any reason whatsoever, upon written notice to the
other.




3. Compensation.




You shall be compensated by the Company for your services as follows:

 

(a) Salary: Commencing October 1, 2006, you shall be paid a monthly salary of
$18,750.00 ($225,000.00 per year), subject to applicable tax withholding,
payable in 24 installments on the 15th and last day of each calendar month
during the term of this Agreement. Such salary shall be subject to





--------------------------------------------------------------------------------

periodic review and adjustment in accordance with the Company's salary review
policies and practices then in effect for its senior management.




(b) Stock Options: Upon commencement of employment on October 1, 2006, you and
the Company will enter into a Stock Option Agreement (the “Stock Option
Agreement”), pursuant to which you shall receive a total of 2,250,000 options
(the “Options”) to purchase up to an aggregate of 2,250,000 shares of the
Company’s common stock; the Options, which will be priced on the close of
business on the 29th day of September, will be  subject to and shall have such
restrictions, vesting requirements and exercise provisions as are set forth in
the Stock Option Agreement, the terms and conditions of which will be consistent
with  those contained in a General Offer of Employment dated June 1, 2006. The
granting of the Options shall be effective only upon delivery of a fully
executed Stock Option Agreement.




(c) Additional Benefits: You shall be entitled to four weeks of paid vacation
annually. Nothing contained herein shall preclude you from participating in the
present or future employee benefit plans of the Company for its senior executive
staff, provided that you meet the eligibility requirements for participation in
any such plans.

 

4. Expenses.




(a) Initial Expense Reimbursement: You shall receive a one time payment of
$35,000.00 to reimburse you for certain expenses incurred by you in connection
with your acceptance of employment hereunder (the “Initial Expense
Reimbursement”) to relocate. Should the company terminate your employment
without cause during your tenure, the company will reimburse you for reasonable
relocation expenses (not to exceed $35,000) upon presentation of invoices. The
Company’s commitment to reimburse your relocation expenses upon termination
without cause shall expire as soon as you receive your Green Card. Should your
employment be terminated by yourself or by the Company for cause, within twelve
(12) months of the date of this Agreement, the Initial Expense Reimbursement
shall become due and payable on a pro-rated monthly basis to the Company within
5 calendar days of the termination date. This Paragraph 4(a) shall survive the
termination of this Agreement.




(b) Medical Expense/Life Insurance: During the term of this Agreement, the
Company agrees to pay your current monthly COBRA insurance premiums (“COBRA
premiums”) of up to $2,000.00 per month until such time that the Company can
make available an alternative medical insurance plan. You are also entitled to
term life insurance and travel insurance, not to exceed total premium payments
of $1,000.00 per year.




(c) US VISA/Work authorization: The Company will assist you in obtaining the
necessary Visa/Work Authorization for you and your family, followed immediately
by an application for a US Green Card, on the assumption, and agreement by you,
that you meet all necessary criteria for obtaining a Green Card. Any legal cost
associated with obtaining a Green Card will be paid by the Company.




(d) Other Expenses: You shall be entitled to reimbursement for reasonable travel
and other out-of-pocket expenses necessarily incurred in the performance of your
duties hereunder, upon submission and approval of written statements and bills
in accordance with the then regular procedures of the Company.  





--------------------------------------------------------------------------------




5.  Your Representations and Warranties:  You represent and warrant to the
Company that (a) you are under no contractual or other restriction or obligation
which is inconsistent with the execution of this Agree­ment, the performance of
your duties hereunder, or the other rights of the Company hereunder, and (b) you
are under no physical or mental disability that would hinder your performance of
duties under this Agreement.




6. Termination of Salary, Benefits and Options: In the event of the termination
of your employment by the Company or by you under Paragraph 2, then as of the
date of the termination of your employment as set forth in either the Company’s
notice to you or your notice to the Company, as the case may be (i), you shall
no longer be entitled to any compensation under Paragraph 3 hereof, (ii) you
shall no longer be entitled to any reimbursement of expenses under Paragraph 4
hereof, except for expenses incurred by you and approved by the Company prior to
the date of such termination, (iii) any and all unexercised Options shall expire
and shall no longer be exercisable as of the date of termination of this
Agreement, and (iv) neither party hereto shall have any further rights or
obligations hereunder (except obligations expressly stated to survive the
termination of this Agreement). Nothing shall limit your right to be indemnified
by the Company, subject to its indemnification policies then in effect, for your
actions as a director or officer of the Company, provided such indemnification
would otherwise have been available to you.




7. Non Competition; Non Solicitation:  (a)

In view of the unique and valuable services it is expected that you will render
to the Company, your knowledge of its trade secrets, and other proprietary
information relating to the business of the Company and in consideration of the
compensation to be received hereunder, you will not, during the period you are
employed by the Company, engage in, or otherwise directly or indirectly, be
employed by, or act as a consultant or lender to, or, without the prior written
approval of the Board, be a director, officer, owner, or partner of, any other
business or organization that is engaged in the same field of research and
development as is the Company. Nothing herein shall be deemed to preclude you
from being an officer, director, owner, investor in, or partner of, any business
or organization which is not competing with the Company, provided the same does
not in any manner whatsoever impair your ability to perform your duties under
this Agreement.




(b) During your employment and for a period of one year following the
termination of your employment, you will not directly or indirectly reveal the
name of, solicit or interfere with, or endeavor to entice away from the Company
any of its suppliers, customers, or employees.




(c) During your employment and for a period of one year following the
termination of your employment, you shall not make any critical or disparaging
statements about the Company or any of its employees, directors or products to
any other person or entity.




(d) Since a breach of the provisions of this Paragraph 7 could not adequately be
compensated by money damages, the Company shall be entitled, in addition to any
other right and remedy available to it, to an injunction restraining such breach
or a threatened breach, and in either case no bond or other security shall be
required in connection therewith, and you hereby consent to the issuance of such
injunction. You agree that the provi­sions of this Paragraph 7 are necessary and
reasonable to protect the Company in the conduct of its business.  If any
restriction contained in this Paragraph 7 shall be deemed to be invalid,
illegal, or unenforceable by reason of the extent, duration, or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope, or other
provisions hereof, and in its reduced





--------------------------------------------------------------------------------

form such restriction shall then be enforceable in the manner contemplated
hereby. This Paragraph 7 shall survive the termination of this Agreement.




8. Intellectual Property: Any interest in patents, patent applications,
inventions, copyrights, developments, and processes (“Intellectual Property”)
which you now, or hereafter during the period you are employed by the Company,
may own or develop relating to the fields in which the Company may then be
engaged shall belong to the Company; and forthwith upon request of the Company,
you shall execute all such assignments and other documents and take all such
other action as the Company may reasonably request in order to vest in the
Company all your right, title, and interest in and to such Intellectual Property
free and clear of all liens, charges, and encumbrances. This Paragraph 8 shall
survive the termination of this Agreement.




9. Confidential Information: All confidential information which you may now
possess, or may obtain or create prior to the end of the period you are employed
by the Company, relating to the business of the Company, or any customer or
supplier of the Company, or any agreements, arrangements, or understandings to
which the Company is a party, shall not be disclosed or made accessible by you
to any other person or entity either during or after the termination of your
employment or used by you except during your employment by the Company in the
business and for the benefit of the Company.  You shall return all tangible
evidence of such confidential information to the Company prior to or at the
termination of your employment. This Paragraph 9 shall survive the termination
of this Agreement.




10. Successors and Assigns: This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. In view of the personal
nature of the services to be performed under this Agreement by you, you shall
not have the right to assign or transfer any of your rights, obligations or
benefits under this Agreement, except as otherwise noted herein.




11. No Reliance on Representations: You acknowledge that you are not relying,
and have not relied, on any promise, representation or statement made by or on
behalf of the Company which is not set forth in this Agreement.




12. Entire Agreements; Amendments: This Agreement sets forth our entire
understanding of the parties with respect to your employment by the Company,
supersedes all existing agreements between you and the Company concerning such
employment, and may be modified only by a written instrument duly executed by
each of you and Company.




13.  Waiver: Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.  Any waiver must be in writing.




14. Construction: You and the Company have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by you and the Company and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires





--------------------------------------------------------------------------------

otherwise. The word “including” shall mean including without limitation. The
headings in this Agreement are solely for the convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.




15.  Severability: Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.




16. Notices: All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made by (i) certified or registered mail,
return receipt requested, (ii) nationally recognized overnight courier delivery,
(iii) by facsimile transmission provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party
or (iv) hand delivery as follows:




To the Company:




 

HepaLife Technologies, Inc.

Suite 216 – 1628 West 1st Avenue

Vancouver, BC, V6J 1G1




Fax:

604-659-5029




Attention:

Mr. Harmel S. Rayat,

President and Chief Executive Officer

To you:




64 Gregory Street

Marblehead, MA 01945




or to such other address, facsimile number, or email address, as is specified by
a party by notice to the other party given in accordance with the provisions of
this Paragraph 16. Any notice given in accordance with the provisions of this
Paragraph 16 shall be deemed given (i) three (3) Business Days after mailing (if
sent by certified mail), (ii) one (1) Business Day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand or facsimile.  




17. Counterparts This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




18. Governing Law.  All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, County of New York for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction





--------------------------------------------------------------------------------

contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
 Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.




19. Date of Agreement.  The date of this Agreement shall be August 1, 2006
regardless of the date it is signed by you.




If you find the foregoing acceptable, please acknowledge your acceptance of, and
agreement with, the terms and conditions set forth above by signing the enclosed
copy of this letter in the space provided and returning the same to the
undersigned.

Sincerely,




HepaLife Technologies, Inc.  






/s/ Harmel S. Rayat

Harmel S. Rayat

President and Chief Executive Officer



On this 1st day of August, 2006, I agree to and accept employment with HepaLife
Technologies, Inc. on the terms and conditions set forth in this Agreement.







Dated: August 1, 2006








/s/ Frank Menzler

Frank Menzler



